                 Case 1:20-cv-08268-VEC Document 8
                                                 7 Filed 01/21/21 Page 1 of 1
                                                                             108-26 64th Avenue, Second Floor
                                                                             Forest Hills, NY 11375
                                                                             Tel.: 929.324.0717

    Mars Khaimov Law, PLLC                                                   E-mail: marskhaimovlaw@gmail.com



                                       USDC SDNY
                                       DOCUMENT
                                       ELECTRONICALLY FILED                  January 21, 2021
                                       DOC #:
       VIA ECF                         DATE FILED: 1/21/2021


                                                                         MEMO ENDORSED
       Hon. Judge Caproni
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, NY 10007

              Re: Paguada v. FYF-Eve's, LLC
              Case No. 1:20-cv-08268-VEC

       Dear Judge Caproni,

               The undersigned represents Plaintiff Josue Paguada (hereinafter “Plaintiff”) in the above-
       referenced matter.
               The initial conference for this matter is set for January 29, 2021. Defendant was served
       on October 14, 2020 and has yet to appear.
               Accordingly, the undersigned requests that the January 29th Conference be adjourned
       sine die, and further requests that Plaintiff be granted an additional 30 days in which to obtain a
       Certificate of Default and present the Court with an Order to Show Cause for default judgment if
       Defendant fails to appear by then.

              Thank you for your time and consideration of the above request.

Application GRANTED in part. The initial pretrial conference               /s/Mars Khaimov
scheduled for January 29, 2021 is canceled. If Defendant has               Mars Khaimov, Esq., Principal
not appeared or answered by February 5, 2021, Plaintiff must               Mars Khaimov Law, PLLC
move for Default Judgment consistent with the Court's
individual practices.

SO ORDERED.




                                                 1/21/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
